DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20; 8/16/21; 11/15/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 4-19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9-10, 13-15, 33, 44 of U.S. Patent No. 10,880,031 in view of “NR-PBCH Design”, Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WGI Meeting #87 RI-1612807. 
	Although the claims of the instant application include all limitations of the referenced U.S. Patent No. 10,880,031 as noted below, the instant claim does not specify that the “wherein the first synchronization signal block comprises a physical broadcast channel (PBCH)” (claim 1) and “wherein the first synchronization signal block comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a synchronization channel” (claim 4).  NR-PBCH Design teaches such limitations.  More specifically, NR-PBCH teaches that the PSS, SSS and/or PBCH can be transmitted within a SS block (page 1, 2nd agreements, Introduction).  Because NR-PBCH Design is a 3GPP paper and the specified teaching is agreed upon by its participant, such teaching is obvious to one of the ordinary skill in the art.  The mapping of claim 1 of the instant application and claim 33 of the referenced patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent No. 10,880,031
1
A terminal device, comprising:
33
A terminal, comprising

a receiver configured to receive a first synchronization signal block transmitted by an access network device, wherein the first synchronization signal block comprises a physical broadcast channel (PBCH), and

a receiver configured to receive a first synchronization signal block transmitted by an access network device;

and a processor configured to determine a location of a frequency resource of a second synchronization signal block according to preset information comprised in the physical broadcast channel (PBCH),

and a processor configured to determine a location of a time-frequency resource of a second synchronization signal block according to preset information comprised in the first synchronization signal block,

wherein the first synchronization signal block and the second synchronization signal block carry same information.

wherein the first synchronization signal block and the second synchronization signal block are sent using a same beam, or, the first synchronization signal block and the second synchronization signal block carry same information;



wherein the processor is configured to detect the second synchronization signal block.

 

Allowable Subject Matter
Claims 1-20 are allowed with a filing of terminal disclaimer to overcome double patenting rejection.
	A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “and a processor configured to determine a location of a frequency resource of a second synchronization signal block according to preset information comprised in the physical broadcast channel (PBCH)” (claim 1); “and a processor configured to determine a location of a time-frequency resource of a second synchronization signal block according to preset information comprised in the first synchronization signal block” (claim 4); “wherein the first synchronization signal block comprises preset information, and the terminal is configured to determine a location of a time-frequency resource of the second synchronization signal block according to the preset information” (claim 20).  The closest prior is as follows:
	
	Hui et al. (WO 2016/203290A1), which is directed to variable synchronization block format, and teaches that a wireless device receives, from an access node, a first synchronization signal block (Step 1220, FIG. 12); the first synchronization signal block is phase offset from the second synchronization signal block (page 4, lines 19-20); 
	“NR-PBCH Design”, Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WGI Meeting #87 RI-1612807 teaches that the PSS, SSS and/or PBCH can be transmitted within a SS block (page 1, 2nd agreements, Introduction); NR-PBCH is part of SS block (page 2, Section 2.2)); each SS block transmitted via one or multiple beams in SFN manner would convey the same NR-PBCH content (page 5, Section 3.4); and
	Gao et al. (U.S. Patent Application Publication No. 2019/0297560), which is directed to method and apparatus for transmitting initial access signal; and teaches searching for the respective components in the synchronization signal block at predefined time-frequency positions of the respective components in the synchronization signal block (par [0021]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414